United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-896
Issued: October 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ November 6, 2007 merit decision denying his claim for compensation.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
injury on May 5, 2007.
FACTUAL HISTORY
On May 5, 2007 appellant, then a 37-year-old letter carrier, filed a claim for
compensation alleging that he experienced low back pain that went into his legs while casing
mail.1 He stopped work on May 5, 2007. By letter dated October 2, 2007, the Office advised
1

The claim initially began as a claim for a recurrence of disability of an accepted April 11, 2003 lumbar strain
under file number 062083088. However, the Office later determined that the matter should be developed as a new
traumatic injury claim, number 062197117, which is the claim that is before the Board.

appellant of the factual and medical evidence needed to establish his claim. It requested that he
submit a comprehensive medical report from his treating physician who included a reasoned
explanation as to how the reported work incident caused or aggravated the claimed injury.
In a June 7, 2007 attending physician’s report (Form CA-20), Dr. Dennis Royal, a
chiropractor, noted that the low back injury was a recurring injury and appellant complained of
low back pain. He first examined appellant on May 7, 2007 and found that he was partially
disabled. Dr. Royal diagnosed low back pain with restricted range of motion and lumbar facet
syndrome. He opined, with a checkmark “yes,” that his conditions were caused or aggravated by
employment activity.
In an October 2, 2007 letter, the Office apprised appellant of when chiropractors were
considered to be physicians under the Federal Employees’ Compensation Act.
The Office received chart notes from Dr. Royal dated July 31 to August 20, 2007.
Dr. Royal reported a history of sudden onset of severe lower back pain and inability to stand up
and ambulate. An assessment of acute lower backache and chronic diarrhea was provided.
Dr. Royal noted that appellant presented with a lower backache. A right lower backache and
tenderness of the right S1 joint were assessed. An August 20, 2007 chart note provided no
history of injury. An assessment of suggestive right sacroiliitis was provided.
By decision dated November 6, 2007, the Office denied the claim on the grounds that the
medical evidence was not sufficient to establish that he sustained an injury related to the May 5,
2007 work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

workday or shift.5 In order to determine whether an employee sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered in
conjunction with one another. The first component is whether the employee actually
experienced the employment incident that is alleged to have occurred. The second component is
whether the employment incident caused a personal injury and generally this can be established
only by medical evidence.6
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9
ANALYSIS
In the instant case, the Office accepted that the May 5, 2007 incident of casing mail
occurred at the time, place and in the manner alleged. Thus, the Board must consider on appeal
whether appellant sustained an injury causally related to the May 5, 2007 employment incident.
On October 7, 2007 the Office advised appellant of the medical evidence needed to
establish his claim. Appellant, however, did not submit a rationalized medical report from an
attending physician addressing how the May 5, 2007 casing mail incident caused or contributed
to an injury.
As Dr. Royal’s reports, in assessing the probative value of chiropractic evidence, the
initial question is whether the chiropractor is a physician as defined under section 8101(2) of the
Act.10 A chiropractor is not considered a physician under the Act unless treatment consists of
manual manipulation of a spinal subluxation as demonstrated by x-ray to exist.11 In this case,
5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

6

Tracey P. Spillane, 54 ECAB 608 (2003).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

5 U.S.C. § 8102(c).

11

See Mary A. Ceglia, 55 ECAB 626 (2004).

3

Dr. Royal did not diagnose a spinal subluxation by x-ray. Therefore, his medical reports do not
constitute competent medical evidence in support of appellant’s claim. There is no medical
evidence of record addressing appellant’s current back condition to the May 5, 2007 casing mail
incident.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the mere fact that appellant’s condition became apparent during a period of employment
nor the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.12 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained an injury causally related to his May 5, 2007 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 6, 2007 is affirmed.
Issued: October 14, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Dennis M. Mascarenas, supra note 9.

4

